UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6641



RANDALL E. NABORS,

                                           Petitioner - Appellant,

          versus


PHILLIP MCCLOWD, Warden; PERRY CORRECTIONAL
INSTITUTION; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-314-4-23BH)


Submitted:   July 24, 2003                 Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam.


Randall E. Nabors, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Derrick K. McFarland, Samuel Creighton
Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randall E. Nabors seeks to appeal the district court’s order

substantially accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have independently reviewed the record and conclude

that Nabors has not made a substantial showing of the denial of a

constitutional right.    See Miller-El v. Cockrell, 537 U.S. 322

(2003).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2